In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-153V
                                      Filed: October 2, 2014

* * * * * * * * * * * * * * * *                          UNPUBLISHED
J.O.C., a minor, by his parents CHRIS and   *
SARAH COOPER,                               *
                                            *            Special Master Dorsey
               Petitioners,                 *
                                            *
v.                                          *            Joint Stipulation on Damages;
                                            *            Diphtheria-tetanus-acellular pertussis
SECRETARY OF HEALTH                         *            (DTaP) Vaccine; Pneumococcal
AND HUMAN SERVICES,                         *            Conjugate (Prevnar); Tic Disorder;
                                            *            Seizures, and other injuries.
               Respondent.                  *
* * * * * * * * * * * * * * * *
William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, PC, for petitioners.
Voris Edward Johnson, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On March 1, 2013, Chris and Sarah Cooper (“petitioners”) filed a petition, on behalf of
their minor son, J.O.C., pursuant to the National Vaccine Injury Compensation Program.2 42
U.S.C. §§ 300aa-1 to -34 (2006). Petitioners alleged that J.O.C. suffered the adverse effects
from the diphtheria-tetanus-acellular pertussis (“DTaP”) and pneumococcal conjugate
(“Prevnar”) vaccines administered to him on September 22, 2010, and March 9, 2011. See
Petition at 1. Specifically, petitioners claimed that J.O.C. developed a “tic disorder, abnormal
EEG and other injuries that were ‘caused-in-fact’ by the above stated vaccinations.” Id.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
Petitioners further alleged that J.O.C. experienced the residual effects of these injuries for more
than six months. Id.

       On October 2, 2014, the parties filed a stipulation, stating that a decision should be
entered awarding compensation.

        Respondent denies that the DTaP or Prevnar vaccines or any other vaccine caused J.O.C.
to suffer a tic disorder, seizures, any other injury, or his current disabilities. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulated that petitioners shall receive the following compensation:

    (1) A lump sum of $1,970.29, in the form of a check payable to petitioners for past
        unreimbursed expenses; and

    (2) A lump sum of $13, 029.71, in the form of a check payable to petitioners as
        guardians/conservators of J.O.C.’s estate.

       The above amounts represent compensation for all damages that would be available
under 42 U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2